Citation Nr: 1741114	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected status post right total knee replacement with scar.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability, to include degenerative joint disease.

3.  Entitlement to service connection for left knee disability, to include degenerative joint disease, to include as secondary to service-connected right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970, October 1970 to October 1976, May 1979 to February 1985, and February 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to a higher rating for the Veteran's service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an August 2007 rating decision, the RO denied the Veteran's claim for service connection for left knee disability; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's August 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran is currently diagnosed with left knee degenerative joint disease.

5.  During service, the Veteran was treated for left knee pain.

6.  The Veteran experienced continuous symptoms of left knee pain since separation from service.

7.  The Veteran withdrew his claim for TDIU pursuant to a January 2017 statement.


CONCLUSIONS OF LAW

1.  The RO's August 2007 rating decision denying service connection for left knee disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Left Knee Disability Claim

In the present case, the RO, by a decision entered in August 2007, denied the Veteran's claim for service connection for left knee disability on grounds that the Veteran's left knee disability was not incurred in or related to service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 2007 rating decision, service connection for left knee disability was denied because the Veteran's left knee disability was not incurred in or related to service.  The evidence received since the time of the RO's August 2007 rating decision includes the Veteran's January 2017 Board hearing testimony describing the details of his duties onboard ships during service which he believes caused his left knee disability, his testimony regarding symptoms beginning in service, his testimony that both knees bothered him during service but that treatment was centered around his right knee because of its severity, and a May 2009 private treatment record noting that the Veteran's left knee has bothered him for a long time but the pain was overshadowed by his more critical right knee disability.  This evidence was not before adjudicators when the Veteran's claim was last denied in August 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection for Left Knee Disability

The Veteran seeks to establish his entitlement to service connection for left knee disability, asserting that his left knee disability had an onset in service or is related to his service-connected right knee disability.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, this requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. Ap. 91, 93 (1993); 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left knee disability is warranted.

The Veteran has met the criteria to establish service connection for left knee disability.  A November 2009 VA treatment record shows that x-ray indicated moderate degenerative joint disease.  A September 2000 private treatment record provides a diagnosis of degenerative joint disease and explains that x-rays show some loss of the medial compartment dimensions.  The evidence also shows an in-service injury and continuity of symptoms.  The Veteran reported that wear and tear from ladders and steel decks during service caused problems with his left knee.  See March 2013 Form 9, Substantive Appeal.  He worked on a ship for approximately 12 years during service.  He reported that he began experiencing pain in his left knee during service.  See May 2007 Claim.  A June 1983 service treatment record (STR) notes that the Veteran complained of clicking and soreness in his left knee, and that his range of motion was limited.  The STR notes a probable assessment of chondromalacia patellae.  The Veteran reported that the pain continued in his left knee, but that no treatment was administered because the right knee was the area of focus.  See January 2010 Veteran's Statement.  A December 1987 STR again notes left knee pain in the medial aspect, especially at the end of the day.  The Veteran reported that his left knee pain has continued since service and that it has been overshadowed by his right knee condition.  See November 2010 Notice of Disagreement; See also May 2009 Private Treatment Record.  The Board finds the Veteran's reports of continuous left knee pain credible and supported by the evidence as a whole.  

During the course of this appeal, the Veteran received a VA examination.  The June 2010 VA examiner opined that the Veteran's left knee condition was not related to the Veteran's in-service complaints of left knee pain and was primarily due to aging.  The June 2010 VA examiner explained that left knee pain complaints started in early 2009 upon review of the VA treatment records.  However, the June 2010 VA examiner failed to review the Veteran's private treatment records which show treatment for left knee pain, including a diagnosis of degenerative joint disease of the left knee, in September 2000.  Moreover, the VA examiner relied partly on the lack of additional treatment after service and did not address the Veteran's lay statements regarding continuous symptomatology.  In addition, the June 2010 VA opinion provider did not opine as to the timing of the onset of the Veteran's degenerative joint disease and whether such disease had an onset in service or within a year of separation from service.  

In summary, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the elements of service connection for left knee degenerative joint disease are met.

Withdrawal of TDIU Claim

In a January 2017 written statement, the Veteran withdrew his claim for TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The January 2017 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that withdraws his appeal of his TDIU claim.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for TDIU is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for left knee disability is reopened.

Service connection for left knee degenerative joint disease is granted.

The claim for TDIU is dismissed.


REMAND

The Veteran last underwent VA examination in relation to the current severity of his service-connected right knee in May 2014.  However, the May 2014 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  The Veteran also did not believe that the May 2014 VA examiner used a goniometer.  Moreover, during the January 2017 Board hearing, the Veteran testified that his right knee condition has worsened since the May 2014 VA examination.  The Veteran testified that his range of motion has decreased, that his knee implant has started to loosen, that he cannot stand on his feet for more than 5 minutes without numbness and swelling and stiffness, and that he was provided canes.  The Veteran testified that his knee swells and locks up daily.  The Veteran also testified that he has nerve damage around his right knee joint and into his right thigh.  He testified that the instability, and wobbling, of his right knee began approximately two years prior to the hearing, in 2015, and is apparent when he goes up stairs.  He testified that his muscle strength is weak in his right leg and was weak at the time of the May 2014 VA examination.  For these reasons, another examination to assess the current severity of the Veteran's right knee disability is necessary.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from February 2013 to the present.

Accordingly, these claims are REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from February 2013 to the present.

3.  After conducting the above development, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected right knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the right knee disability symptoms (including any related right thigh or right leg symptoms) in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

If the Veteran reports flare-ups, the examiner should ask him to report or demonstrate his range of motion during the flare-ups.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also describe the functional impairment caused by the Veteran's right knee disability.  

The VA examiner should consider the Veteran's testimony that his knee implant has started to loosen, that he cannot stand on his feet for more than 5 minutes without numbness and swelling and stiffness, that he was prescribed canes, that his knee swells and locks up daily, that he has nerve damage around his right knee joint and into his right thigh, that his muscle strength is weak in his right leg, and that the instability, and wobbling, of his right knee began approximately 2015, and is apparent when he goes up stairs. 

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


